— Appeals by the defendant from two judgments of the Supreme Court, Queens County (Melendez, J., at plea; Chin-Brandt, J., at sentence), both rendered March 28, 2006, convicting him of attempted robbery in the second degree under superior court information 637/06 and attempted assault in the second degree under superior court information 639/06, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention in his supplemental pro se brief challenging the validity of his pleas of guilty has not been preserved for appellate review and there was nothing contained within the record that cast doubt on his guilt (see People v Lopez, 71 NY2d 662 [1988]; People v Churchill, 52 AD3d 621 [2008]).
The defendant’s contention that he was denied the effective assistance of counsel rests, in part, on matter dehors the record and, therefore, cannot be reviewed on direct appeal (see People v Ross, 41 AD3d 870 [2007]). To the extent that the defendant’s contention can be reviewed, he was provided with the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 714 [1998]).
The sentence imposed in accordance with the plea of guilty was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.P., Covello, Dickerson and Leventhal, JJ., concur.